Citation Nr: 0032582	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin rash 
disability.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for left eye convergent 
strabismus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from May 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in June 1999, the RO issued a statement of the case 
(SOC) in July 1999, and a substantive appeal (SA) was 
received in August 1999.

The Board notes that the veteran appeared and testified at a 
December 1999 Board video conference hearing. 


REMAND

The veteran contends that he currently suffers from a skin 
rash, bronchitis, and left eye convergent strabismus, and 
that these disabilities were incurred in or aggravated by 
service.  

At this point the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal. On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law specifically requires that VA to provide 
assistance to the veteran through reasonable efforts in 
obtaining relevant post-service medical records from all 
sources, including VA and private sources.  VA is also now 
required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).  At his December 1999 Board 
hearing, the veteran testified that he had been seen and 
treated by two private dermatologists, Dr. Kennedy and Dr. 
Brittamin, before going to VA for in 1995 or 1997 for his 
skin rash.  The veteran contends that he was prescribed 
Lactin for his skin rash, and that he currently receives this 
prescription through VA.  It does not appear that the claims 
file includes records of such claimed treatment.  

It also doe not appear that the veteran has undergone 
comprehensive VA dermatological, ophthalmologic, or 
respiratory system examinations.  The Veterans Claims 
Assistance of Act of 2000 provides that VA shall provide an 
examination or medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record, including lay statements 
of the veteran-claimant, contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the veteran-claimant's active 
service, and the record otherwise does not contain sufficient 
medical evidence for a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103).  


For the reasons set forth above, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
attempt to obtain more specific 
information regarding the treatment he 
received from Dr. Kennedy and Dr. 
Brittamin, including full names, 
addresses, and dates of treatment.  The 
RO should then obtain and associate with 
the claims file the medical records as 
identified above and if they exist, after 
securing the necessary releases.  The RO 
should also obtain any VA medical records 
relevant to the veteran's claimed skin 
rash, including drug prescription records 
showing that the veteran was prescribed 
Lactin or any other medication specific 
to treatment of a skin rash.  

2.  The veteran should then be afforded 
VA dermatological, ophthalmologic, and 
respiratory system examinations to 
ascertain the nature, etiology, and 
extent of any diagnosed skin rash, 
bronchitis, or left eye convergent 
strabismus.  The veteran's claims file 
should be made available to the 
examiners, who are instructed to 
thoroughly review the veteran's medical 
history, including his military history.  
The examiners should first determine if 
the veteran currently suffers from a skin 
rash, bronchitis, or left eye convergent 
strabismus.  If any such disabilities 
exist, the examiners should then render 
opinions as to whether it is at least as 
likely as not whether that such 
disabilities are related to any incident 
in service, are the result of service, or 
(if preexisting) increased in severity 
during service beyond the natural 
progression of the disease.  Any tests 
and studies deemed necessary by the 
examiners should be performed.  The 
examiners are requested to report all 
findings in detail, and to provide a 
rationale for any opinions rendered.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claims file and determine whether the 
benefits sought can be granted.  If any 
of the determinations remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


